 

AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified) Page | of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. {For Offenses Committed On or After November 1, 1987)
JORGE RODRIGUEZ-PIMENTEL Case Number: 19CR3114-KSC
FEDERAL DEFENDERS

 

Defendant's Attorney

REGISTRATION NO. 75977298
THE DEFENDANT:
pleaded guilty to count(s) 1 of the Superseding Information (Misdemeanor)

 

 

L] was found guilty to count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense Count Number(s)
8:1325 IMPROPER ENTRY BY AN ALIEN (Misdemeanor) 1

L] The defendant has been found not guilty on count(s)

 

XX] Count(s) UNDERLYING INFORMATION dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
TIME SERVED
Assessment: $10 WAIVED
XI Fine: WAIVED
ml

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

9/10/2019

 

romans g Date of Imposition of Sentence

| FILED

 

 

 

 

 

 

UNITED STATES MAGISTRATE JUDGE

CLERK. U.5, DISTRICT COURT
SOUTHERK GISTRICT GF CALIFORNIA
BY DEPUTY |

wa
SEP 1 0 2019 | HONORABLE. KAREN S. CRAWFORD.
]

 
